Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert D. Broughton, Jr. ánd Celeste G. Broughton appeal the district court’s orders dismissing their complaint and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Broughton v. McClain, No. 5:13-cv-00454-H (E.D.N.C. July 22 & Sept. 29, 2014). We also deny the Appellants’ motion for an injunction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.